Memorandum by the Court.
Proceeding initiated by the petitioner pursuant to article 78 CPLR for the purpose of reviewing a determination of the respondent, dated March 28, 1968, which revoked the petitioner’s license to practice medicine. It would be a useless gesture to put in writing the history of this petitioner as set forth in. the record. To say that there is substantial evidence to sustain the charges is the most direct answer to this appeal. It is further alleged that the petitioner’s rights were violated by a refusal to grant an adjournment, but the record is replete with such adjournments. On April 19, 1967 there was an adjournment *995until June 7 so that petitioner might procure counsel. At that time a further adjournment was denied as witnesses were present to testify and counsel had been previously furnished with a copy of the Grand Jury minutes. Counsel’s objection was at best tenuous. At the conclusion of the hearing a further adjournment was granted at the request of petitioner’s counsel and the next hearing did not take place until September 13, 1967. It was further called to counsel’s attention that he had the right of subpoena. A reading of this record in its entirety is convincing that the petitioner had a fair hearing and has no just cause for complaint. The penalty imposed was fully warranted. The other issues raised by the petitioner have been considered and we find them to be without merit. Determination confirmed and petition dismissed, without costs. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by the court.